Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
Status of Claims
Claims 1, 4, 5, 8, and 15 – 20 have been amended.
No claims have been cancelled.
No claims have been added.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lerick (US PGPub 2016/0117646 A1) in view of Trim et al. (US PGPub 2020/0302562 A1).
In regards to claim 1, Lerick discloses a method, comprising: 
[…];
receiving, by a server device comprising a processor, from a wireless device, a first signal associated with object identification data representative of an identification of an object associated with a building (Fig. 1; ¶ 26, 30, 31 wherein the central system receives first information from a wireless device, e.g., contractors, subcontractors, builders, and the like, regarding identification information of an object associated with a building); 
receiving, by the server device, a second signal from a wireless device, the second signal associated with […] a sensed characteristic of the object (Fig. 1; ¶ 27, 28, 36 wherein the central system receives second information from another wireless device, e.g., homeowner, regarding an observed characteristic of the object (NOTE:  The Examiner asserts that, in the broadest reasonable interpretation, observed and sensed are equivalent to one another.  The more narrow interpretation of sensing due to a sensors is discussed below in view of Trim));
[…];
in response to determining that the future condition associated with the sensed characteristic satisfies a criterion, generating, by the server device, maintenance data representative of a maintenance to be performed on the object to prevent the future condition (¶ 27, 28, 31, 32, 36 in response to the observed characteristic that is received by the central system, the central system generates maintenance, repair, or the like data that is representative of work to be performed on the object; ¶ 28, 50, 117, 131, 132 wherein the system analyzes and stores the received and managed data in order to automatically determine when maintenance scheduling is required, as well as taking into account the level of urgency/severity of the damage in order to better predict when service should/needs to be scheduled, thereby providing the opportunity to prevent the future condition from occurring); and 
in response to the generating the maintenance data, sending, by the server device to a mobile device via a wireless network, a third signal associated with request data representative of a request for the maintenance to be performed on the object (Fig. 1; ¶ 30, 32, 55 in response to the generated maintenance data, the central systems sends a service request to another mobile device, e.g., technician, sub-contractor, contractor, and the like who are performing the work, in order to request for service to be performed on the object.  NOTE: the sub-contractor, contractor, and so forth who provided the information from the first limitation are those who registered the necessary information for the objects with the system while the sub-contractor, contractor, and so forth of the instant limitation are those who have received the request for service and performing the service).  
Lerick discloses a system and method for monitoring and reporting issues concerning objects associated with a building.  Although Lerick discloses that the report and request of maintenance (or the like) issues are performed in response to observed/sensed characteristics of the object and that the system can flag potential issues automatically when a possible malfunction has been detected, Lerick fails to explicitly disclose whether the observed/sensed characteristics are captured using 
To be more specific, Lerick fails to explicitly disclose:
training, by a server device comprising a processor, an artificial intelligence model to predict future conditions of objects associated with buildings;
receiving, by the server device, a second signal from a wireless device, the second signal associated with sensor data representative of a sensed characteristic of the object; 
predicting, by the server, via the artificial intelligence model, a future condition of the object based on the sensed characteristic of the object.
However, Trim, which is also directed towards building monitoring in order to determine maintenance/failure issues concerning a building, further teaches that it is old and well-known in the art of building monitoring to monitor a building using sensors and for the sensors to communicate captured information in order to use the information to train a model to predict future conditions, e.g., maintenance/failure, and, in response, schedule servicing.  One of ordinary skill in the art would have found it obvious to automate the manual process of monitoring for issues and reporting issues based on the information collected by the automated process as this would allow for an issue to more timely reported as the device is configured to always monitor the location and upon detection of a trigger event report the issue; while the more manual process could result in an issue becoming worse over time as it would not be detected as soon as it occurs.  Additionally, in light of In re Venner, it would have been obvious that providing (See § 2144.04 III. Automating a Manual Activity).  Finally, as taught by Trim, the use of sensors would result in providing a proactive management of maintenance that should be performed ahead of schedule, as well as providing more accurate information about the state of a building using information captured by a sensor, e.g., detection of cracks or strain.
(For support see: ¶ 29, 30, 31, 34, 38, 40, 58, 61, 127, 191)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself-that is in the substitution of the more automated process of using sensors for automatically monitoring, detecting, collecting, and reporting issues associated with a building and using the collected data as training data to train a model to predict a condition, as taught by Trim, for a more manual process of detecting and reporting issues associated with a building, as disclosed by the Lerick.
Thus, the simply substitution of one known element for another producing a predictable result renders the claim obvious.
In regards to claim 2, the combination of Lerick and Trim discloses the method of claim 1, wherein the identification data comprises identification of damage to the building (Lerick – ¶ 36, 37; Trim – ¶ 29, 30, 31, 34, 38, 40, 58, 61, 127, 191 wherein the data that is captured includes information identifying the damage to the building).  
In regards to claim 3, the combination of Lerick and Trim discloses the method of claim 2, wherein the sensed characteristic is received from a video camera device, and wherein the sensed characteristic comprises an indication of the damage to the building (Lerick – ¶ 43, 45, 89; Col. 10 – 11 Lines 55 – 41 wherein video can be captured in order to present the damage done to the building).  
In regards to claim 4, the combination of Lerick and Trim discloses the method of claim 1, wherein the criterion is a threshold amount of the damage by the building (Lerick – ¶ 28, 45, 132; Trim – ¶ 29, 30, 31, 34, 38, 40, 58, 60, 61, 127, 130, 147, 191 wherein a threshold amount of damage experienced by the building is determined).  
In regards to claim 5, the combination of Lerick and Trim discloses the method of claim 2, wherein the request data comprises a request to repair the damage to the building (Lerick – Fig. 1; ¶ 30, 32 in response to the generated maintenance data, the central systems sends a service request to another mobile device, e.g., technician, sub-contractor, contractor, and the like who are performing the work, in order to request for service to be performed on the object.).  
In regards to claim 6, the combination of Lerick and Trim discloses the method of claim 5, wherein the mobile device is a first mobile device associated with a first user identity, and further comprising: sending, by the server device, a fourth signal via a wireless network, representative of the request data, to a second mobile device associated with a second user identity to repair the damage to the building (Fig. 1; ¶ 27, 28, 36 wherein the central system receives second information from a first wireless device corresponding to a homeowner; Fig. 1; ¶ 30, 32 in response to the generated maintenance data, the central systems sends a service request to another mobile device, e.g., technician, sub-contractor, contractor, and the like who are performing the work, in order to request for service to be performed on the object).  
In regards to claim 7, the combination of Lerick and Trim discloses the method of claim 6, wherein the first user identity is associated with an owner of the real estate (Fig. 1; ¶ 27, 28, 36 wherein the central system receives second information from a first wireless device corresponding to a homeowner).  
In regards to claim 8, Lerick discloses a system, comprising: 
(Claim 8) a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising (Fig. 1):
[…];
receiving object identification data representative of an identification of an object associated with real property (Fig. 1; ¶ 26, 30, 31 wherein the central system receives first information from a wireless device, e.g., contractors, subcontractors, builders, and the like, regarding identification information of an object associated with a building); 
receiving [sensed] data representative of a sensed characteristic of the object (Fig. 1; ¶ 27, 28, 36 wherein the central system receives second information from another wireless device, e.g., homeowner, regarding an observed characteristic of the object (NOTE:  The Examiner asserts that, in the broadest reasonable interpretation, observed and sensed are equivalent to one another.  The more narrow interpretation of sensing due to a sensors is discussed below in view of Trim)); 
[…];
in response to the future condition associated with sensed characteristic being determined to have satisfied a criterion, generating, […], maintenance data representative of a predicted maintenance to be performed on the object to prevent the future condition (¶ 27, 28, 31, 32, 36 in response to the observed characteristic that is received by the central system, the central system generates maintenance, repair, or the like data that is representative of work to be performed on the object; ¶ 28, 50, 117, 131, 132 wherein the system analyzes and stores the received and managed data in order to automatically determine when maintenance scheduling is required, as well as taking into account the level of urgency/severity of the damage in order to better predict when service should/needs to be scheduled, thereby providing the opportunity to prevent the future condition from occurring); and 
sending request data, representative of a request for the predicted maintenance to be performed on the object, to a mobile device (Fig. 1; ¶ 30, 32, 55 in response to the generated maintenance data, the central systems sends a service request to another mobile device, e.g., technician, sub-contractor, contractor, and the like who are performing the work, in order to request for service to be performed on the object.  NOTE: the sub-contractor, contractor, and so forth who provided the information from the first limitation are those who registered the necessary information for the objects with the system while the sub-contractor, contractor, and so forth of the instant limitation are those who have received the request for service and performing the service).  
Lerick discloses a system and method for monitoring and reporting issues concerning objects associated with a building.  Although Lerick discloses that the report and request of maintenance (or the like) issues are performed in response to observed/sensed characteristics of the object and that the system can flag potential issues automatically when a possible malfunction has been detected, Lerick fails to explicitly disclose whether the observed/sensed characteristics are captured using sensors and training a model to predict future conditions of objects associated with buildings using data provided by the sensors.
To be more specific, Lerick fails to explicitly disclose:
training a neural network model to predict future conditions of objects associated with real properties;
receiving sensor data representative of a sensed characteristic of the object;
predicting, using the artificial intelligence model, a future condition of the object based on the sensed characteristics of the object;

in response to the future condition associated with sensed characteristic being determined to have satisfied a criterion, generating, via the artificial intelligence model, maintenance data representative of a predicted maintenance to be performed on the object to prevent the future condition
However, Trim, which is also directed towards building monitoring in order to determine maintenance/failure issues concerning a building, further teaches that it is old and well-known in the art of building monitoring to monitor a building using sensors and for the sensors to communicate captured information in order to use the information to train a model to predict future conditions, e.g., maintenance/failure, and, in response, schedule servicing.  One of ordinary skill in the art would have found it obvious to automate the manual process of monitoring for issues and reporting issues based on the information collected by the automated process as this would allow for an issue to more timely reported as the device is configured to always monitor the location and upon detection of a trigger event report the issue; while the more manual process could result in an issue becoming worse over time as it would not be detected as soon as it occurs.  Additionally, in light of In re Venner, it would have been obvious that providing an automatic or mechanical means to replace a manual activity which accomplished the same result as this obvious manner of substitution is insufficient to distinguish itself from the prior art (See § 2144.04 III. Automating a Manual Activity).  Finally, as taught by Trim, the use of sensors would result in providing a proactive management of maintenance that should be performed ahead of schedule, as well as providing more accurate information about the state of a building using information captured by a sensor, e.g., detection of cracks or strain.
(For support see: ¶ 29, 30, 31, 34, 38, 40, 58, 61, 127, 191)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between Trim, for a more manual process of detecting and reporting issues associated with a building, as disclosed by the Lerick.
Thus, the simply substitution of one known element for another producing a predictable result renders the claim obvious.
In regards to claim 9, the combination of Lerick and Trim discloses the system of claim 8, wherein the operations further comprise: in response to sending the request data to the mobile device, receiving confirmation data representative of a confirmation to proceed with a maintenance request (Lerick – ¶ 112 wherein the homeowner confirms to proceed with the request by scheduling the work with the service provider).  
In regards to claim 10, the combination of Lerick and Trim discloses the system of claim 9, wherein the mobile device is a first mobile device, and wherein the operations further comprise: based on the confirmation data, generating maintenance order data representative of a maintenance order to be sent to a second mobile device (Lerick – ¶ 112 wherein the homeowner confirms to proceed with the request by scheduling the work with the service provider; Fig. 1; ¶ 30, 32 in response to the generated maintenance data, the central systems sends a service request to another mobile device, e.g., technician, sub-contractor, contractor, and the like who are performing the work, in order to request for service to be performed on the object.).  
In regards to claim 11, the combination of Lerick and Trim discloses the system of claim 10, wherein the operations further comprise: in response to generating the maintenance order data, sending the maintenance order data to the second mobile device (Fig. 1; ¶ 30, 32 in response to the generated maintenance data, the central systems sends a service request to another mobile device, e.g., technician, sub-contractor, contractor, and the like who are performing the work, in order to request for service to be performed on the object.).  
In regards to claim 12, the combination of Lerick and Trim discloses the system of claim 11, wherein the confirmation is a first confirmation, wherein the confirmation data is first confirmation data, and wherein the operations further comprise: in response to sending the maintenance order data to the second mobile device, receiving, from the second mobile device, second confirmation data representative of a second confirmation to perform the predicted maintenance on the object (Lerick – ¶ 112 wherein the homeowner confirms to proceed with the request by scheduling the work with the service provider; ¶ 84, 85, 91, 94 wherein the party performing the work accepts the request).  
In regards to claim 13, the combination of Lerick and Trim discloses the system of claim 12, wherein the operations further comprise: in response to receiving the second confirmation data, sending the second confirmation data to the first mobile device (Lerick – ¶ 112 wherein the homeowner confirms to proceed with the request by scheduling the work with the service provider; ¶ 84, 85, 91, 94 wherein the party performing the work accepts the request.  The acceptance by all parties allows for the system to track that the request has been accepted by the homeowner and the party performing the request, as well as allow the system to manage the request by allowing for the scheduling of the request and tracking of the request’s performance.  (See also ¶ 30, 62)).  
In regards to claim 14, the combination of Lerick and Trim discloses the system of claim 12, wherein the operations further comprise: in response to receiving the second confirmation data, sending the second confirmation data to a third mobile device associated with a user identity, wherein the user identity is associated with a homeowner association (As discussed above, with reference to Fig. 1, 26, and 27, a plurality of different parties can be involved with the monitoring and maintenance of a building and that this information is communicated over a communication network to a plurality of devices that each correspond to a particular party.  The Examiner asserts that who the party is supposed to be, in this case, an HOA, is non-functional descriptive subject matter that is merely describing an intent of who a party could be while failing to further limit or alter the structure or functions of the claimed system.  The Examiner asserts that the title identifying the entity as “homeowner association” is a label that adds little, if anything, to the claimed structure and functions of the claimed system and, thus, does not serve to distinguish over the prior art.  Any differences related merely to the meaning and information conveyed through labels, which does not explicitly alter or impact the structure or functions of the system does not patentably distinguish the claimed invention from the prior art, in terms of patentability.)
In regards to claim 15, Lerick discloses a non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising: 
[…];
receiving component identification data representative of an identification of a component associated with a building (Fig. 1; ¶ 26, 30, 31 wherein the central system receives first information from a wireless device, e.g., contractors, subcontractors, builders, and the like, regarding identification information of an object associated with a building); 
receiving [sensed] data representative of a sensed characteristic of the component (. 1; ¶ 27, 28, 36 wherein the central system receives second information from another wireless device, e.g., homeowner, regarding an observed characteristic of the object (NOTE:  The Examiner asserts that, in the broadest reasonable interpretation, observed and sensed are equivalent to one another.  The more narrow interpretation of sensing due to a sensors is discussed below in view of Trim)); 
[…];
in response to the future condition associated with the sensed characteristic being determined to have satisfied a criterion, generating, […], maintenance data representative of a predicted maintenance to be performed on the component to prevent the future condition (¶ 27, 28, 31, 32, 36 in response to the observed characteristic that is received by the central system, the central system generates maintenance, repair, or the like data that is representative of work to be performed on the object; ¶ 28, 50, 117, 131, 132 wherein the system analyzes and stores the received and managed data in order to automatically determine when maintenance scheduling is required, as well as taking into account the level of urgency/severity of the damage in order to better predict when service should/needs to be scheduled); and 
sending quote request data, representative of a quote request for the predicted maintenance to be performed on the component, to a mobile device (Fig. 1; ¶ 30, 32, 55 in response to the generated maintenance data, the central systems sends a service request to another mobile device, e.g., technician, sub-contractor, contractor, and the like who are performing the work, in order to request for service to be performed on the object.  NOTE: the sub-contractor, contractor, and so forth who provided the information from the first limitation are those who registered the necessary information for the objects with the system while the sub-contractor, contractor, and so forth of the instant limitation are those who have received the request for service and performing the service).  
Lerick discloses a system and method for monitoring and reporting issues concerning objects associated with a building.  Although Lerick discloses that the report and request of maintenance (or the like) issues are performed in response to observed/sensed characteristics of the object and that the system can flag potential issues automatically when a possible malfunction has been detected, Lerick fails to explicitly disclose whether the observed/sensed characteristics are captured using sensors and training a model to predict future conditions of objects associated with buildings using data provided by the sensors.
Lerick fails to explicitly disclose:
training an artificial intelligence model to predict future conditions of components associated with buildings;
receiving sensor data representative of a sensed characteristic of the component
predicting, via the artificial intelligence model, a future condition of the component based on the sensed characteristic of the component;
in response to the future condition associated with the sensed characteristic being determined to have satisfied a criterion, generating, via the artificial intelligence model, maintenance data representative of a predicted maintenance to be performed on the component to prevent the future condition.
However, Trim, which is also directed towards building monitoring in order to determine maintenance/failure issues concerning a building, further teaches that it is old and well-known in the art of building monitoring to monitor a building using sensors and for the sensors to communicate captured information in order to use the information to train a model to predict future conditions, e.g., maintenance/failure, and, in response, schedule servicing.  One of ordinary skill in the art would have found it obvious to automate the manual process of monitoring for issues and reporting issues based on the information collected by the automated process as this would allow for an issue to more timely reported as the device is configured to always monitor the location and upon detection of a trigger event report the issue; while the more manual process could result in an issue becoming worse over time as it would not be detected as soon as it occurs.  Additionally, in light of In re Venner, it would have been obvious that providing (See § 2144.04 III. Automating a Manual Activity).  Finally, as taught by Trim, the use of sensors would result in providing a proactive management of maintenance that should be performed ahead of schedule, as well as providing more accurate information about the state of a building using information captured by a sensor, e.g., detection of cracks or strain.
(For support see: ¶ 29, 30, 31, 34, 38, 40, 58, 61, 127, 191)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself-that is in the substitution of the more automated process of using sensors for automatically monitoring, detecting, collecting, and reporting issues associated with a building and using the collected data as training data to train a model to predict a condition, as taught by Trim, for a more manual process of detecting and reporting issues associated with a building, as disclosed by the Lerick.
Thus, the simply substitution of one known element for another producing a predictable result renders the claim obvious.

______________________________________________________________________

Claims 16 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lerick (US PGPub 2016/0117646 A1) in view of Trim et al. (US PGPub 2020/0302562 A1) in further view of Waslander et al. (US PGPub 2019/0108603 A1).
In regards to claim 16, the combination of Lerick and Trim discloses the non-transitory machine-readable medium of claim 15, wherein the operations further comprise: receiving budget data, representative of a budget, to be applied to a quote for the predicted maintenance (Lerick – ¶ 55, 63 wherein requests can be submitted as part of a bidding process and wherein parameters can include cost (i.e. budget), estimated time to completion, completion time frame, and etc.).  
The combination of Lerick and Trim discloses a system and method for submitting a maintenance/repair request and allowing service providers to bid on the request, as well as tracking cost (see also Trim – ¶ 156, 224 regarding cost tracking).  Although the combination of Lerick and Trim discloses that the bid includes parameters pertaining to cost and one of ordinary skill in the art would have found it obvious that this would be equivalent to having a budget, the combination of Lerick and Trim does not explicitly state “budget.”
To be more specific, the combination of Lerick and Trim fails to explicitly disclose:
the machine-readable medium of claim 15, wherein the operations further comprise: receiving budget data, representative of a budget, to be applied to a quote for the predicted maintenance.
However, Waslander, which is also directed to submitting a request for service and allowing service providers to bid on those requests, further teaches that it is old and Waslander teaches that by having a budget one of ordinary skill in the art would be able to hire a service provider and ensuring that the request is tracked and kept on budget, thereby ensuring that the customer can afford the services, as well as allowing a service provider to better understand the request and determine whether to bid on the request.  Additionally, Waslander teaches that another advantage of tracking the budget for a request is that it allows a user to better understand the costs of requests and whether a particular budget is reasonable, i.e. whether the cost for the request is higher or lower than what was initially budgeted for and who to choose to perform the request.
(For support see:  ¶ 26, 44, 88, 89, 96, 99, 100, 284, 286, 386)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include budget information in a request for service and bidding system and method, as taught by Waslander, in the request for service and bidding system that takes into account cost, as disclosed by the combination of Lerick and Trim, as this would result in a user to better track a budget for a request, allows a user to better understand the costs of requests and whether a particular budget is reasonable, and whether the cost for the request is higher or lower than what was initially budgeted for and who to choose to perform the request.
In regards to claim 17, the combination of Lerick, Trim, and Walander discloses the non-transitory machine-readable medium of claim 16, wherein the operations further comprise: in response to the sending the quote request data to the mobile device, receiving quote data representative of the quote for the predicted maintenance from a second mobile device (Lerick – ¶ 55, 63 wherein requests can be submitted as part of a bidding process and wherein parameters can include cost (i.e. budget), estimated time to completion, completion time frame, and etc., thereby allowing for the homeowner and service providers to submit a request and respond/bid to requests, respectively).  
In regards to claim 18, the combination of Lerick, Trim, and Walander discloses the non-transitory machine-readable medium of claim 17, wherein the operations further comprise: in response to receiving the budget data and the quote data, comparing the budget data to the quote data (Waslander – ¶ 26, 44, 88, 89, 96, 99, 100, 284, 286, 386 wherein the budget and quote information are compared as this allows for a requesting user and service provider better understand the costs of the request).  
In regards to claim 19, the combination of Lerick, Trim, and Walander discloses the non-transitory machine-readable medium of claim 18, wherein the quote request is a first quote request, and wherein the operations further comprise: in response to a condition associated with a quote value being determined to be greater than a budget value, generating a second quote request (Waslander – ¶ 26, 44, 88, 89, 96, 99, 100, 284, 286, 386 wherein the budget and quote information are compared as this allows for a requesting user and service provider better understand the costs of the request.  Additionally, this also allows a user to revise their budget as the need arises, e.g., conditions of the request change or identified, as well as allowing service providers to provide bids and allow them to be selected for the request, especially if the service providers can see each other’s’ bids)
In regards to claim 20, the combination of Lerick, Trim, and Walander discloses the non-transitory machine-readable medium of claim 19, wherein the operations further comprise: in response to generating the second quote request, sending the second quote request to a third mobile device (Waslander – ¶ 26, 44, 88, 89, 96, 99, 100, 284, 286, 386 wherein multiple service providers can participate in the bidding process and the bidding process can be available for all service providers to see).  
Response to Arguments
Rejection under 35 USC 101
The rejection under 35 USC 101 regarding the computer-readable medium encompassing signals has been withdrawn due to amendments.
The rejection under 35 USC 101 regarding an abstract idea has been withdrawn as the claimed invention integrates itself into a practical application by training artificial intelligence to predict future conditions, thereby improving upon the technology of artificial intelligence as training the artificial intelligence would result in providing better results over time.
Rejection under 35 USC 103
The Examiner asserts that the applicant’s arguments are directed towards newly amended limitations and are, therefore, considered moot.  However, the Examiner has responded to the newly submitted amendments, which the arguments are directed to, in the rejection above, thereby addressing the applicant’s arguments.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached PTO-892 Notice of References Cited.
Ramsøy et al. (US PGPub 2017/0308802 A1); Reinner et al. (US Patent 10,262,019 B1); Samson (CA 3047016 A1) – which is directed towards training machine learning in order to predict outcomes pertaining to potential failures in a building
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARDO ARAQUE JR whose telephone number is (571)272-3747. The examiner can normally be reached Monday - Friday 8-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERARDO ARAQUE JR
Primary Examiner
Art Unit 3689



/GERARDO ARAQUE JR/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        3/17/2022